Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-17-00346-CV

     RIO GRANDE CITY CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                              Appellant

                                                  v.

 CITY OF RIO GRANDE, Joel Villarreal-Mayor, Arcadio J. Salinas III-Comm. Place 1, Rey
 Ramirez-Comm. Place 2, Hernan R. Garza III-Comm. Place 3 and Dave Jones-Comm. Place 4
                            and Dave Jones-Comm. Place 4,
                                       Appellees

                      From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-15-631
                           Honorable J. Manuel Banales, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 27, 2018

REVERSED AND REMANDED IN PART; AFFIRMED IN PART

           In this appeal, the Rio Grande City Consolidated Independent School District (“the school

district”) argues the trial court erred in granting a plea to the jurisdiction/summary judgment

motion and in dismissing all its claims against the City of Rio Grande (“the city”). Both the city

and the United States of America, who intervened in the suit, contend the trial court properly

dismissed the school district’s claims. We reverse and remand in part and affirm in part.
                                                                                                        04-17-00346-CV


                                                   BACKGROUND

         This case involves a dispute about title to a .64-acre tract of real property in Rio Grande

City, Texas. The school district, claiming it is the owner of the .64-acre tract and entitled to

possession of it, sued the city for trespass to try title and declaratory judgment. The United States

filed a petition in intervention to preserve its interests in the .64-acre tract.

         The city filed a combination plea to the jurisdiction/summary judgment motion. As to its

plea to the jurisdiction, the city argued the school district’s trespass to try title and declaratory

judgment claims should be dismissed because the school district failed to establish that the city’s

immunity had been waived. As to its summary judgment motion, the city argued the school district

was not entitled to prevail on its trespass to try title claim because the school district was not the

legal owner of the .64-acre tract, nor was the school district entitled to prevail on its declaratory

judgment claim because the dispute involved the determination of title to a well-defined parcel of

land. Alternatively, the city argued that it had acquired a valid leasehold to the real property and

asserted the affirmative defense of laches. The city’s plea to the jurisdiction/summary judgment

motion did not address or ask for disposition of the school district’s unconstitutional taking claim.

         The trial court held a hearing on the plea to the jurisdiction/summary judgment motion. 1

On the day of the hearing, the school district filed its third amended petition, which deleted the

declaratory judgment claim and added an unconstitutional taking claim.

         The trial court held a hearing on the plea to the jurisdiction/summary judgment motion. At

the hearing, the trial court stated it would not consider the school district’s newly-amended petition

which included the unconstitutional taking claim. At the end of the hearing, the trial court granted



1
 The City represents in its brief that this case was tried to the bench; however, the record shows this case was not tried
to the bench. The trial court resolved this case by ruling on the parties’ pre-trial motions, including the city’s plea to
the jurisdiction/summary judgment motion.

                                                          -2-
                                                                                         04-17-00346-CV


the city’s plea to the jurisdiction/summary judgment motion and signed a judgment granting the

city’s plea to the jurisdiction/summary judgment motion and dismissing all the school district’s

claims. Thereafter, the school district filed a motion asking the trial court to reconsider its judgment

and grant a new trial. The trial court denied the motion to reconsider and for new trial. In its order

denying the motion, the trial court clarified that “it was the trial court’s intention to dispose of all

of [p]laintiff’s claims against all parties.” The school district appealed.

                                      TRESPASS TO TRY TITLE

        On appeal, the United States argues the trial court properly dismissed the school district’s

trespass to try title claim because the trial court, a state district court, lacked jurisdiction over the

claim. The United States made this argument in its petition in intervention, but it did not present it

to the trial court. However, because subject matter jurisdiction is an issue that may be raised for

the first time on appeal, we will address the United States’s jurisdictional argument. See Texas

Ass’n of Bus. v. Texas Air Control Bd., 852 S.W.3d 440, 445 (Tex. 1993).

        Under federal law, “[t]he United States may be named as a party defendant in a civil action

under this section to adjudicate a disputed title to real property in which the United States claims

an interest, other than a security interest or water rights.” 28 U.S.C. § 2409a(a). Additionally, under

federal law, federal “district courts have exclusive original jurisdiction of civil actions under

section 2409a to quiet title to an estate or interest in real property in which an interest is claimed

by the United States.” 28 U.S.C. § 1346(f). Thus, “[e]xclusive jurisdiction in quiet title actions

against the United States is vested in federal courts.” McClellan v. Kimball, 623 F.2d 83, 86 (9th

Cir. 1980). “A state court does not have jurisdiction to decide quiet title actions against the United

States.” Id.; Cummings v. United States, 648 F.2d 289, 291-92 (5th Cir. 1981) (concluding Texas

state court had no jurisdiction to hear a claim to adjudicate title to real property in which the United



                                                  -3-
                                                                                       04-17-00346-CV


States claimed an interest, and federal district court had exclusive original jurisdiction over the

claim).

          Here, the record shows the United States intervened in this case and claimed an interest in

the real property at issue, the .64-acre tract. The United States made the following allegations in

its petition in intervention. In 1948, the United States conveyed certain real property, including the

.64-acre tract now in dispute, to the school district. In 1956, the school district conveyed the .64-

acre tract back to the United States by general warranty deed. In 1958, the school district and the

United States entered into a ninety-nine-year lease agreement, whereby the school district leased

certain real property in Rio Grande City, Texas, to the United States. However, the United States

had not yet determined if the real property described in the lease included the .64-acre tract. In

October 2004, the United States conveyed the .64-acre tract to the city; however, this conveyance

provided that title to the .64-acre tract would revert back to the United States if the .64-acre tract

“ceases to be used or maintained for law enforcement purposes.” The United States further alleged

that the school district’s trespass to try title action sought to terminate the ownership interests the

city and the United States had in the .64-acre tract.

          Because the school district’s trespass to try title claim seeks to determine title to real

property in which the United States claims an interest, the trial court had no jurisdiction over this

claim. See Montara Water and Sanitary Dist. v. Cnty. of San Mateo, 598 F.Supp.2d 1070, 1075-

76 (N.D. Cal. 2009) (concluding case fell squarely within the federal court’s exclusive jurisdiction

when both the plaintiff and the United States, as intervenor, claimed to own the real property in

dispute). Therefore, we conclude the trial court did not err in dismissing the school district’s

trespass to try title claim.




                                                 -4-
                                                                                                        04-17-00346-CV


                                          UNCONSTITUTIONAL TAKING

         The school district argues the trial court erred by disposing of all of its claims because the

city’s plea to the jurisdiction/summary judgment motion did not address all its claims. According

to the school district, the city’s plea to the jurisdiction/summary judgment motion “was aimed at

[the school district’s] cause[] of action in trespass-to-try title and its request for a declaratory

judgment and award of attorney’s fees, but it never” addressed the school district’s “cause of action

for unconstitutional taking.” 2

         In its plea to the jurisdiction/summary judgment motion, the city argued the school

district’s trespass to try title and declaratory judgment claims should be dismissed because the

school district failed to establish that the city’s immunity had been waived. The city further argued

the school district could not prevail on its trespass to try title claim because the school district was

not the legal owner of the .64-acre tract, and the school district could not prevail on its declaratory

judgment claim because the dispute involved the determination of title to a well-defined parcel of

land. Finally, the city argued, in the alternative, that it had acquired a valid leasehold to the real

property in question and asserted the affirmative defense of laches.

         When, as here, a plea to the jurisdiction challenges each claim asserted in the petition,

courts determine jurisdiction on a claim-by-claim basis. San Antonio Water Sys. v. Overby, 429

S.W.3d 716, 719-22 (Tex. App.—San Antonio 2014, no pet.) (citing Thomas v. Long, 207 S.W.3d

334, 338-39 (Tex. 2006)); Hidalgo Cnty. v. Dyer, 358 S.W.3d 698, 704 (Tex. App.—Corpus

Christi-Edinburg 2011, no pet.); see also Am. Motorists Ins. Co. v. Fodge, 63 S.W.3d 801, 805




2
 We also note that at the hearing on its motion to reconsider and for new trial, the school district argued, “[T]he Court
cannot grant a summary judgment on something that [the city] did not assail, and [the city] did not assail our claim
for unconstitutional taking, which results in a waiver of sovereign immunity when you make that claim. [The city]
never attacked it. And it’s included in our [third] original amended petition. The last live pleading that was filed, it’s
in there . . . .”

                                                          -5-
                                                                                      04-17-00346-CV


(Tex. 2001) (concluding that the trial court erred in dismissing all the plaintiff’s claims when the

trial court only lacked jurisdiction over some of the claims). Additionally, summary judgments

may be granted only on grounds expressly asserted in the summary judgment motion. TEX. R. CIV.

P. 166a(c). A party may not be granted judgment as a matter of law on a cause of action not

addressed in a summary judgment proceeding. Chessher v. Sw. Bell Telephone Co., 658 S.W.2d

563, 564 (Tex. 1983). “Granting a summary judgment on a claim not addressed in the summary

judgment therefore is, as a general rule, reversible error.” G & H Towing v. Magee, 347 S.W.3d

293, 297 (Tex. 2011).

       Here, the city’s combination plea to the jurisdiction/summary judgment motion addressed

the school district’s claims on a claim-by-claim basis. The city’s plea to the jurisdiction/summary

judgment motion addressed the school district’s trespass to try title claim and its declaratory

judgment claim, but it did not address the school district’s unconstitutional taking claim. At the

hearing on the city’s plea to the jurisdiction/summary judgment motion, the city asked the trial

court to strike the school district’s latest pleading, its third amended petition, in which the school

district had added the unconstitutional taking claim. The trial court did not strike the school

district’s third amended petition, but it did state that it would not consider the school district’s

latest amended petition in deciding the city’s plea to the jurisdiction/summary judgment motion.

Nevertheless, the trial court signed a judgment that disposed of all the school district’s claims.

Because the record shows the school district’s unconstitutional taking claim was not addressed in

the plea to the jurisdiction/summary judgment motion, the trial court erred in disposing of this

claim. See Chessher, 658 S.W.2d at 564 (holding appellate court’s affirmation of judgment

disposing of all the plaintiff’s claims was improper when the defendant had moved for summary

judgment on only one of the plaintiff’s claims).



                                                 -6-
                                                                                  04-17-00346-CV


                                         CONCLUSION

       We reverse the portion of the trial court’s judgment disposing of the school district’s

unconstitutional taking claim against the city and remand the case to the trial court for further

proceedings consistent with our opinion. We affirm the remainder of the trial court’s judgment.

                                                Karen Angelini, Justice




                                              -7-